DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laucournet et al. (US 2012/0186976) as cited in IDS dated 2/15/22. 
Regarding claim 1, Laucournet discloses a method of forming a fuel cell system component(abstract, Fig. 4, [0244]-[0249]), comprising: dispensing an ink onto a substrate to form an ink layer([0177]-[0179], [0173]), the ink comprising: a fuel cell system component powder([0179], [0253]-[0254]); a solvent comprising propylene carbonate (PC)(plasticizers such as propylene carbonate [0179], [0254]); and a binder comprising polypropylene carbonate (PPC)([0179], [0254]); and solidifying the ink layer to form the fuel cell system component([0179]-[0180], [0254]).
Regarding claim 4, Laucournet discloses all of the claim limitations as set forth above. Laucournet further discloses  the component powder comprises a mixture of a metal oxide and an ionically conductive ceramic material([0070]); the substrate comprises a solid oxide fuel cell electrolyte(dense electrolyte 45, Fig. 4, [0247]); and the fuel cell system component comprises a solid oxide fuel cell anode(hydrogen electrode 44, Fig. 4, [0247]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laucournet et al. (US 2012/0186976) as cited in IDS dated 2/15/22 as applied to claim 1 above.
Regarding claim 2, Laucournet discloses all of the claim limitations as set forth above. Laucournet discloses the solidifying the ink layer comprises drying and sintering the ink layer([0179]-[0180], [0254]); and the ink comprises, based on the total weight of each ink:
82 % by weight of metal ([0254]) which is within the claim range from about 50 wt % to about 90 wt % of the fuel cell system component powder;  the concentration of plasticizer is generally 1 to 10% by weight ([0187]) which overlaps the claim range from about 5 wt % to about 20 wt % of the PC; and 3.5 % by weight of polypropylene carbonate ([0254]) which is within the claim range from about 0.25 wt % to about 10 wt % of the PPC, thus reading on the limitation.
	Laucournet is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laucournet et al. (US 2012/0186976) as cited in IDS dated 2/15/22 as applied to claim 1 above, in view of Leming et al. (US2016/0133947) as cited in IDS dated 2/15/22.
Regarding claim 3, Laucournet discloses all of the claim limitations as set forth above. Laucournet discloses the porous oxygen or air electrode layer may be made of substituted ceria and of an oxygen or air electrode material(oxygen or air electrode 47, Fig. 4, [0073]), the oxygen or air electrode material may be chosen from among LSC, LSCF, a mixed oxide of perovskite structure having the formula Pr0.6Sr0.4Co0.8Fe0.2O3 (PSCF) , SmSrCoO3, Pr2NiO4, Nd2NiO4, La2NiO4, LSM, etc.([0223]), the substrate comprises a solid oxide fuel cell electrolyte(dense electrolyte 45, Fig. 4, [0247]); and the fuel cell system component comprises a solid oxide fuel cell cathode([0223]) but does not explicitly disclose the component powder comprises lanthanum strontium manganite and an ionically conductive material having the formula:
(ZrO2)1-w-x-z(Sc2O3)w(CeO2)x(Y2O3)a(Yb2O3)b, wherein 0.09≤w≤0.11, 0<x≤0.0125, a+b=z, and 0.0025≤z≤0.0125.
Leming teaches a SOFC includes a solid oxide electrolyte containing  a zirconia-based ceramic, an anode electrode, and a cathode electrode that includes an electrically conductive component and an ionically conductive component, in which the ionically conductive component includes a zirconia-based ceramic containing scandia and at least one of ceria, ytterbia and yttria(abstract). Leming teaches the cathode electrode  contains around 10-90 wt % of each of the ionically conductive component and the electrically conductive component, and the ionically conductive component includes scandia-stabilized zirconia (SSZ), ceria, and at least one of yttria and ytterbia([0007]). Leming teaches embodiment SOFC cathodes may be various mixtures of ionically and electrically conductive components that are selected to avoid short term voltage
degradation and long-term decrease in stability in SOFCs with zirconia-based ceramic electrolytes ([0014]).  Leming teaches the component powder comprises lanthanum strontium manganite ([0012]) and an ionically conductive material having the formula:
(ZrO2)1-w-x-z(Sc2O3)w(CeO2)x(Y2O3)a(Yb2O3)b, wherein 0.09≤w≤0.11, 0<x≤0.0125, a+b=z, and 0.0025≤z≤0.0125([0019]).
It would have been obvious to one of ordinary skill in the art to substitute the cathode component powder of Laucournet with lanthanum strontium manganite and an ionically conductive material having the formula: (ZrO2)1-w-x-z(Sc2O3)w(CeO2)x(Y2O3)a(Yb2O3)b, wherein 0.09≤w≤0.11, 0<x≤0.0125, a+b=z, and 0.0025≤z≤0.0125 as taught by Leming in order to avoid short term voltage degradation and long term decrease in stability in SOFCs with zirconia based ceramic electrolytes. 
9.	Claim(s) 5 and  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laucournet et al. (US 2012/0186976) as cited in IDS dated 2/15/22 as applied to claim 1 above, in view of El Batawi et al. (US2016/0285122) as cited in IDS dated 2/15/22.
Regarding claim 5, Laucournet discloses all of the claim limitations as set forth above. Laucournet discloses the substrate comprises a solid oxide fuel cell electrolyte (dense electrolyte 45, Fig. 4, [0247]); but does not disclose the component powder comprises a mixture of mixture of alumina and stabilized zirconia; and the fuel cell system component comprises a strengthening layer formed at least partially around fuel holes in the solid oxide fuel cell electrolyte or along the cell perimeter.
El Batawi teaches solid oxide fuel cells and methods for fabricating solid oxide fuel cells include an electrolyte reinforcement (EM) layer (abstract).  El Batawi teaches the deposition of the EM layer may reduce the chances of cell breakage that may be cause by localized thermal gradients, thermal cycling, or high temperature sintering of components and the resulting cell with the appropriate strengthening perimeter EM layer may thus improve overall yield of cells and stacks([0062]).  El Batawi teaches the component powder comprises a mixture of mixture of alumina and stabilized zirconia([0026]); and the fuel cell system component comprises a strengthening layer (electrolyte reinforcement layer 300, Fig. 4, [0042]) formed at least partially around fuel holes in the solid oxide fuel cell electrolyte(electrolyte 5 with fuel inlet riser opening 16 a, Fig. 4, [0042]) or along the cell perimeter(periphery 30, Fig. 4, [0016], [0042]).
It would have been obvious to one of ordinary skill in the art to modify the method of Laucournet with the component powder comprises a mixture of mixture of alumina and stabilized zirconia; and the fuel cell system component comprises a strengthening layer formed at least partially around fuel holes in the solid oxide fuel cell electrolyte or along the cell perimeter as taught by El Batawi in order to improve overall yield of cells and stacks.
Regarding claim 7, Laucournet discloses all of the claim limitations as set forth above. Laucournet does not disclose  the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic seal.
El Batawi teaches solid oxide fuel cells and methods for fabricating solid oxide fuel cells include an electrolyte reinforcement (EM) layer (abstract).  El Batawi teaches seals 15 a, 15 b can seal the respective risers 16 a, 16 b on the cathode-sides of the interconnect and fuel cell to prevent fuel from reaching the cathode electrode of the fuel cell (Fig. 2, [0038]). El Batawi teaches the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic seal ([0038], [0032]).
It would have been obvious to one of ordinary skill in the art to modify the method of Laucournet with the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic seal as taught by El Batawi in order to  to prevent fuel from reaching the cathode electrode of the fuel cell.
10.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laucournet et al. (US 2012/0186976) as cited in IDS dated 2/15/22 as applied to claim 1 above, in view of Parihar et al. (US2014/0342267) as cited in IDS dated 2/15/22.
Regarding claim 6, Laucournet discloses all of the claim limitations as set forth above. Laucournet  discloses  a reaction barrier layer 46  made of substituted ceria (Fig. 4, [0247], claim 10) but does not disclose the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic corrosion barrier layer formed over a manganese containing metal oxide layer located on an air side of the fuel cell interconnect.
Parihar teaches a corrosion resistant barrier layer for a solid oxide fuel cell stack and method of making thereof (title).  Parihar teaches coatings that provide corrosion resistance to electrolytes for solid oxide fuel cells([0002]). Parihar teaches the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic corrosion barrier layer formed over a manganese containing metal oxide layer located on an air side of the fuel cell interconnect([0008]).
It would have been obvious to one of ordinary skill in the art to modify the method of Laucournet with the component powder comprises a silicate glass or glass-ceramic precursor material; the substrate comprises a fuel cell interconnect; and the fuel cell system component comprises a glass or glass-ceramic corrosion barrier layer formed over a manganese containing metal oxide layer located on an air side of the fuel cell interconnect as taught by Parihar in order to provide corrosion resistance to electrolytes for solid oxide fuel cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724